Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicants Amendments
Applicants have amended the claims so that the Kang reference is no longer a valid reference to use in a rejection.   The Kang reference is withdrawn and new rejections put forth based on the recent amendments/added claims.  

	Applicants argue the following, “Barrett allegedly describes a cell culture medium including a dipeptide of X-tyrosine or X-cysteine, where X may be any amino acid (see Barrett, [0012], [0019], and [0020]). However, Barrett does not specifically teach that X may be lysine, and provides no guidance for forming a dipeptide of lysine with tyrosine or cysteine, in particular Lys-Tyr or Lys-Cys.”

“Ogawa does not cure the deficiencies of Barrett in this regard. Barrett attempts to increase concentration of tyrosine and cysteine in a culture medium (see Barrett, [0009]), and forms these amino acids into the form of dipeptides. Ogawa merely describes adding an oligopeptide including L-cysteine in a culture medium, and mentions various examples of cysteine-containing oligopeptides without considering solubility of amino acids combined with cysteine. Based on the substantially broad and general disclosures of Ogawa, one of ordinary skill in the art would not have reasonably expected that X in Barrett’s dipeptide could be lysine to improve the solubility of cysteine.”  

	The solubility of cysteine is not addressed in the claim limitations.  Paragraph 7 of Barrett states, “amino acids like cysteine are unstable and prone to precipitation over time in aqueous cell culture medium, particularly in concentrated cell culture medium.”  Applicants further argue that one would not have used Ogawa because Ogawa fails to show that lysine would improve the solubility of cysteine.   According to Barrett, the goal of maintaining solubility is so that the cysteine can be successfully maintained in a cell culture medium.  Ogawa uses Lys-Cys specifically in culture medium which would support a conclusion that the Lys-Cys is able to remain soluble in the medium.  Barrett and Ogawa are analogous art since they deal with culture mediums; an artisan would have been motivated to have added Lys-Cys to the culture medium of Barrett since Ogawa states that such a component can be added to successfully support cell growth.

Applicants proceed to argue unexpected results by stating that in Example 3 of the specification, Lys-Cyss showed improved antibody production/viable cell density when compared to Ala-Cyss.  The instant set of claims encompass more dipeptides than just Lys-Cyss  The claims are composition claims and not method of antibody production claims.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 18,20-22,30 are rejected under 35 U.S.C. 103 as being unpatentable over Chalisova “The Effect of Dipeptides Consisting of Leucine and Lysine on Cell Proliferation in an Organotypic Culture of Myocardium and Spleen Tissue from Young and Old Rats” Advances in Gerontology, 2015 Vol 5, No. 3, pp. 180-183. Chalisova is cited in the IDS document dated 8/29/2019

Chalisova teaches a culture medium comprising at least dipeptide selected from Lys-Leu.  The concentration of Lys-Leu is roughly .0385579 mM in a culture medium which is close to a concentration of .1 mM (Pages 180-181)
MPEP § 2144.05 (II) states the following:  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”). 
A review of the specification fails to provide evidence that the claimed dipeptide range is critical.  Absent such evidence it would have been obvious to an artisan of ordinary skill at the time of effectively filing Chalisova to try a finite number of possible concentrations of the dipeptides to predictably arrive at the claimed concentration through routine optimization.  An artisan would have a reasonable expectation of success in optimizing the concentrations because determining such concentrations were long established in the art as demonstrated by Chalisova.  Thus, Chalisova renders the instantly claimed concentration above as in instant Claim 18.  
Dependent Claims taught by Chalisova 
Chalisova teaches the medium does not contain a growth factor (Pages 180-181, Materials and Methods) as in instant Claim 20
Chalisova teaches the dipeptide is in the form of a liquid (Page 180-Materials and Methods) as in instant Claim 21
Chalisova teaches wherein the medium is a serum-free medium (Page 180-181) as in instant Claim 22, 
Chalisova teaches at least one dipeptide Lys-Leu is used in the medium (Pages 180-181, Materials and Methods) as in instant Claim 30
	Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.  

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chalisova “The Effect of Dipeptides Consisting of Leucine and Lysine on Cell Proliferation in an Organotypic Culture of Myocardium and Spleen Tissue from Young and Old Rats” Advances in Gerontology, 2015 Vol 5, No. 3, pp. 180-183 in view of Reiter (US 20130316434)

Chalisova applies as above to teach claim 18.  Chalisova teaches glucose (a carbohydrate) in its culture medium (Page 180, Culture Medium Section) as in instant Claim 19.  Chalisova fails to teach the inclusion of the other components listed in claim 19.  Reiter teaches the inclusion of free amino acids, at least one inorganic salt, a buffering agent, and at least one vitamin (Paragraphs 30-32).  An artisan would have been motivated to have combined the teachings of Chalisova and Reiter because the combined components taught in each reference produces a medium that can be used in the culture of cells and has a significant reduction in animal proteins present.  An artisan would have been motivated to have used an animal protein free medium of Reiter because it includes less components from an animal which may carry unwanted pathogens (Paragraphs 3-4).  Because Reiter teaches that such a medium can support cell growth, there would have been a high expectation for success.  
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.  

Claims 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chalisova “The Effect of Dipeptides Consisting of Leucine and Lysine on Cell Proliferation in an Organotypic Culture of Myocardium and Spleen Tissue from Young and Old Rats” Advances in Gerontology, 2015 Vol 5, No. 3, pp. 180-183 in view of Ince (US 20150259644)

Chalisova applies as above to teach the medium of claim 18.  Chalisova does not teach that medium formulations can be concentrated.   Ince teaches that medium can be concentrated in a formulation that is a about 2 times, 5 times, 10 times, 100 times, or 1,000 times its normal formulation (Paragraph 34).  An artisan would have been motivated to concentrated the components in the formulation because it had already been taught in Ince as a way of preparing media as discussed in paragraph 34 of Ince. 
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.  


Claims 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett (US 20110262965) in view of Ogawa (US 20130130317)
Barrett teaches a culture medium comprising at least one oligopeptide.  The reference states that the dipeptide used can include x-cysteine where X can be any amino acid.  Any amino acid would include lysine (Paragraph 12).  as in instant Claim 18, 
	Although the Barrett reference states that any amino acid may be combined with cysteine, it does not expressly teach that the amino acid is lysine.  However, Ogawa teaches a dipeptide of Lys-Cys used in its culture medium (Paragraph 71).  An artisan would have been motivated to have used the Lys-Cys taught in Ogawa as the dipeptide used in the culture medium of the Barrett reference because Barrett teaches that its culture medium supports maximal cell growth and/or protein/viral production (Paragraph 10), and Ogawa teaches that its lysine-cysteine dipeptide helps to improve the ability of the culture to produce a substance such as protein.  Because the abstract of Ogawa states that its medium components promote production of substances, there would be a high expectation for success.  Paragraph 40 of Barrett states that the dipeptide may be present in a concentration of about 2.5 g/L to about 8.5 g/L.  Ogawa teaches that Lys-Cys can be one of the dipeptides used in a cell culture medium.  Lys-Cys present in a concentration of about 2.5 g/L to about 8.5 g/L would be present in an amount of from 0.1 to 10 mM as in instant Claim 18.  
Barrett teaches at least one carbohydrate, at least one free amino acid, at least one inorganic salt, a buffering agent, and at least one vitamin (Paragraph 3, Paragraphs 17-18, 19, Paragraph 25, Paragraph 117, Paragraph 124, Paragraphs 126-128) as in instant Claim 19, Paragraph 101 states that some embodiments do not require growth factors as in instant Claim 20, the culture medium which is in liquid or powder form (Paragraph 12) and granulated (Paragraph 37) as in instant Claim 21, wherein the medium is serum-free medium or a defined medium (Paragraph 10) as in instant Claim 22, Paragraph 14 states that the concentration of cysteine would be about 1 to about 25 times the concentration of normal medium as in instant Claim 23.

	Accordingly, the claimed invention was prima facie obvious to one or ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.



Conclusion

All claims stand rejected.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657